Citation Nr: 0427700	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from July 1956 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his VA Form 9 of October 2003 perfecting his appeal of the 
December 2002 rating decision from which the current appeal 
originates, the veteran indicated that he did not desire a 
hearing before a member of the Board.  In July 2004, and 
following certification of the case to the Board (at which 
time he was advised of the time limits for requesting a Board 
hearing), the veteran submitted a statement indicating that 
he desired a hearing before a traveling member of the Board.

Since the veteran desires to appear before a member of the 
Board at a hearing to be held at the RO, the Board concludes 
that a remand of this case is required.  See 38 C.F.R. 
§ 20.700 (2003).
 
Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for 
a Board hearing at the RO.

After the veteran is given an opportunity to appear, the case 
should be returned to the Board for further appellate action.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


